Exhibit 10.2

March 31, 2010

VIA HAND DELIVERY

Karen Willem

c/o Openwave Systems Inc.

2100 Seaport Boulevard

Redwood City, CA 94063

Re:     Separation Agreement

Dear Karen:

As discussed, this letter sets forth the terms of the separation agreement (the
“Agreement”) that Openwave Systems Inc. (the “Company”) is offering to you to
aid in your employment transition.

1. Separation Date. Your last day of work with the Company and your employment
termination date (which constitutes the date of your “separation from service”
(within the meaning of Treasury Regulation Section 1.409A-1(h)) will be
March 31, 2010 (the “Separation Date”). As of the Separation Date, you will no
longer be employed as Chief Financial Officer of the Company or hold any other
employment or officer positions with the Company or any of its subsidiaries or
affiliates. You and the Company agree that your separation from service is an
involuntary separation from service within the meaning of Treasury Regulation
Section 1.409A-1(n)(1).

2. Accrued Salary and Paid Time Off. On the Separation Date, the Company will
pay you all accrued salary and paid time off/vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings. You
are entitled to these payments by law, regardless of whether or not you sign
this Agreement.

3. Severance Benefits. If you sign, date and return this Agreement to the
Company on or within twenty-one (21) days and allow it to become effective, and
you comply with your obligations hereunder, the Company will provide you with
the following as your sole severance benefits (the “Severance Benefits”), which
will be in lieu of, and will fully satisfy the Company’s obligations with regard
to, any other severance benefits that you may be entitled to receive (including
but not limited to severance benefits under the Employment Agreement between you
and the Company dated July 7, 2008 (the “Employment Agreement”)):

(a) Severance Payment. The Company will pay you cash severance in the amount of
$150,000 which is equal to six (6) months of your final base pay (the “Severance
Payment”). The Severance Payment will be subject to required deductions and
withholdings, and will be paid to you in one lump sum within ten (10) business
days after the Effective Date of this Agreement (as defined in Section 12(d)
herein).

(b) Bonus Payment. The Company will pay you a bonus payment in the amount of
$150,000, which is equal to fifty-percent (50%) of your current annual bonus
target under the Company’s Corporate Incentive Plan (the “Bonus Payment”). The
Bonus Payment will be subject to required deductions and withholdings, and will
be paid to you in one lump sum within ten (10) business days after the Effective
Date of this Agreement (as defined in Section 12(d) herein).



--------------------------------------------------------------------------------

(c) Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits after the Separation Date. Later, you may be
able to convert to an individual policy through the provider of the Company’s
health insurance, if you wish. You will be provided with a separate notice
describing your rights and obligations under COBRA laws on or after the
Separation Date. Additionally, if you timely elect continued group health
insurance coverage under COBRA, the Company will pay your COBRA premiums
(including coverage for your eligible dependants) for a maximum period of six
(6) months following the Separation Date; provided that, the Company’s
obligation to pay your COBRA premiums will cease earlier if you become eligible
for coverage under a group health plan of a subsequent employer. You are
required to notify the Company immediately if you become eligible for coverage
under a group health plan of a subsequent employer.

4. Stock Options. Vesting of your outstanding stock options will cease effective
as of the Separation Date, and any unvested options shall terminate. You will be
able to exercise your vested options in accordance with the terms of the Option
agreement and the controlling stock option plan.

5. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation, severance, or benefits on or after the
Separation Date, with the exception of any vested benefits you may have under
the express terms of a written ERISA-qualified benefit plan (e.g., 401(k)
account) or any vested stock options if timely exercised by you. By way of
example, but not limitation, you represent that you have not earned and are not
owed (unless already paid to you or explicitly provided for in this Agreement)
any bonus, incentive compensation, or equity.

6. Expense Reimbursement. You agree that, no later than thirty (30) days
following the Separation Date, you will submit your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Separation Date, if any, for which you seek reimbursement. The Company will
reimburse you for such expenses pursuant to its regular business practice.

7. Return of Company Property. By no later than the close of business on the
Separation Date, you must return to the Company all Company documents (and all
copies thereof) and other property of the Company in your possession or control,
including, but not limited to, Company files, notes, correspondence, memoranda,
notebooks, drawings, records, reports, lists, compilations of data, proposals,
agreements, drafts, minutes, studies, plans, forecasts, purchase orders,
financial and operational information, product and training information,
research and development information, sales and marketing information, personnel
and compensation information, vendor information, promotional literature and
instructions, product specifications and manufacturing information,
computer-recorded information, electronic information (including e-mail and
correspondence), other tangible property and equipment (including, but not
limited to, computer equipment, PDAs, facsimile machines, and cellular
telephones), credit cards, entry cards, identification badges and keys; and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part).
You agree that you will make a diligent search to locate any such documents,
property and information within the required timeframe. In addition, if you have
used any personally owned computer, server, or e-mail system to receive, store,
review, prepare or transmit any Company confidential or proprietary data,
materials or information, then you agree to provide the Company, within five
(5) business days after the Separation Date, with a computer-useable copy of all
such information and then permanently delete and expunge such Company
confidential or proprietary information from those systems without retaining any
reproductions (in whole or in part); and you agree to provide the Company access
to your system as requested to verify that the necessary copying and/or deletion
is done. Your timely compliance with this Section 7 is a precondition to your
receipt of the Severance Benefits.



--------------------------------------------------------------------------------

8. Proprietary Information Obligations. You acknowledge and reaffirm your
continuing obligations to the Company under your Confidential Information and
Inventions Assignment Agreement (the “Confidentiality Agreement”), which you
signed on July 7, 2008.

9. Nondisparagement. You agree not to disparage the Company and its officers,
directors, employees, shareholders, investors, and agents, in any manner likely
to be harmful to them or their business, business reputations or personal
reputations; provided that you may respond accurately and fully to any request
for information to the extent required by legal process.

10. No Voluntary Adverse Action; and Cooperation. You agree that you will not
voluntarily (except in response to legal compulsion) assist any person in
bringing or pursuing any proposed or pending litigation, arbitration,
administrative claim or other formal proceeding against the Company, its parent
or subsidiary entities, affiliates, officers, directors, investors, employees or
agents. In addition, you agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company. Such cooperation includes, without limitation, making
yourself available to the Company upon reasonable notice, without subpoena, to
provide complete, truthful and accurate information in witness interviews,
depositions, and trial testimony. The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding forgone wages, salary, or other compensation) and will make
reasonable efforts to accommodate your scheduling needs. In addition, you agree
to execute all documents (if any) necessary to carry out the terms of this
Agreement.

11. No Admissions. Nothing contained in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.

12. Release of Claims.

(a) General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, including but not
limited to the Severance Benefits, you hereby generally and completely release
the Company and its current and former directors, officers, employees,
shareholders, investors, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns (collectively,
the “Released Parties”) of and from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date you
sign this Agreement (collectively, the “Released Claims”).

(b) Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing (including, but not limited to,
claims arising under or based on the Employment Agreement); (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Family and Medical Leave Act (as amended) (“FMLA”), the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Fair Employment and Housing Act (as amended), the California
Labor Code, and the California Family Rights Act (“CFRA”).



--------------------------------------------------------------------------------

(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (ii) any rights
which are not waivable as a matter of law; and (iii) any claims for breach of
this Agreement. In addition, nothing in this Agreement prevents you from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or any other government agency,
except that you acknowledge and agree that you are hereby waiving your right to
any monetary benefits in connection with any such claim, charge or proceeding.
You hereby represent and warrant that, other than the Excluded Claims, you are
not aware of any claims you have or might have against any of the Released
Parties that are not included in the Released Claims.

(d) ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA, and that the consideration
given for the waiver and release in this Section 12(d) is in addition to
anything of value to which you are already entitled. You further acknowledge
that you have been advised, as required by the ADEA, that: (i) your waiver and
release do not apply to any rights or claims that may arise after the date that
you sign this Agreement; (ii) you should consult with an attorney prior to
signing this Agreement (although you may choose voluntarily not to do so);
(iii) you have twenty-one (21) days in which to consider this Agreement
(although you may choose voluntarily to sign it earlier); (iv) you have seven
(7) days following the date you sign this Agreement to revoke the Agreement (by
providing written notice of your revocation to the Company’s Chief Executive
Officer); and (v) this Agreement will not be effective until the date upon which
the revocation period has expired, which will be the eighth day after the date
that this Agreement is signed by you provided that you do not revoke it (the
“Effective Date”).

(e) Waiver of Unknown Claims. In giving the releases set forth in this
Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.

13. Representations. You hereby represent that you have been paid all
compensation owed for all time worked, you have received all the leave and leave
benefits and protections for which you are eligible pursuant to FMLA, CFRA, or
any applicable laws or Company policies, and you have not suffered any
work-related injury or illness for which you have not already filed a workers’
compensation claim.

14. Dispute Resolution. To ensure rapid and economical resolution of any
disputes which may arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach of this Agreement, your employment, or the termination of
your employment, including but not limited to any statutory claims, shall be
resolved, to the fullest extent permitted by law, by confidential, final and
binding arbitration in Santa Clara County, California conducted before a single
arbitrator with JAMS, Inc. (“JAMS”) or its successor, in accordance with JAMS’
then-applicable arbitration rules. The parties acknowledge that by agreeing to
this arbitration procedure, they waive the right to resolve any such dispute
through a trial by jury, judge or administrative proceeding. You will have the
right to be represented by legal counsel at any arbitration proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based.
Nothing in this Agreement shall prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Any awards or orders in such arbitrations may be entered
and enforced as judgments in the federal and state courts of any competent
jurisdiction.



--------------------------------------------------------------------------------

15. Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
its subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a written agreement signed by
both you and a duly authorized officer of the Company. This Agreement will bind
the heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, and their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question shall
be deemed modified so as to be rendered enforceable in a manner consistent with
the intent of the parties, insofar as possible under applicable law. Any
ambiguity in this Agreement shall not be construed against either party as the
drafter. Any waiver of a breach of this Agreement, or rights hereunder, shall be
in writing and shall not be deemed to be a waiver of any successive breach or
rights hereunder. This Agreement shall be deemed to have been entered into, and
shall be construed and enforced, in accordance with the laws of the State of
California without regard to conflicts of law principles. This Agreement may be
executed in counterparts, each of which shall be deemed to be part of one
original, and facsimile signatures and signatures transmitted by PDF shall be
equivalent to original signatures.

If this Agreement is acceptable to you, please sign below and return the fully
signed Agreement to me within twenty-one (21) days of your receipt of this
Agreement. If you do not sign and return it to the Company within the
aforementioned timeframe, the Company’s offer to enter into this Agreement will
expire.

Let me know if you have any questions. We wish you the best in your future
endeavors.

Sincerely,

Openwave Systems Inc.

 

By:  

/s/ Ken D. Denman

  Ken Denman   CEO

Understood and Agreed:

 

/s/ Karen J. Willem

Karen Willem

Date: March 31, 2010